Name: Political and Security Committee Decision (CFSP) 2017/321 of 21 February 2017 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2016/940 (ATALANTA/1/2017)
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  defence;  criminal law;  Africa
 Date Published: 2017-02-24

 24.2.2017 EN Official Journal of the European Union L 47/11 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/321 of 21 February 2017 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2016/940 (ATALANTA/1/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Force Commander). (2) On 9 June 2016, the PSC adopted Decision (CFSP) 2016/940 (2) appointing Commodore RenÃ © LUYCKX as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Rear Admiral Rafael FERNÃ NDEZ-PINTADO MUÃ OZ-ROJAS as the new EU Force Commander to succeed Commodore RenÃ © LUYCKX as from 24 February 2017. (4) On 19 January 2017, the EU Military Committee supported that recommendation. (5) Decision (CFSP) 2016/940 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral Rafael FERNÃ NDEZ-PINTADO MUÃ OZ-ROJAS is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) as from 24 February 2017. Article 2 Decision (CFSP) 2016/940 is repealed. Article 3 This Decision shall enter into force on 24 February 2017. Done at Brussels, 21 February 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision (CFSP) 2016/940 of 9 June 2016 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2016/395 (ATALANTA/3/2016) (OJ L 155, 14.6.2016, p. 27).